2Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “traffic collection module” (claim 8 lines 10-11) and “traffic analysis module” (claim 8 lines 12-13) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The   Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-8, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a)   Claim 1 line 4:  “an in-vehicle network” should be changed to --the in-vehicle network--.
      Claim 1 line 4” “the random variable” lacks antecedent basis.
b)  Claim 6 line 5: “Count(idi)” is not defined and lacks antecedent basis.
      Claim 6 line 5: “W” is not defined and lacks antecedent basis.
     Claim 6 line 8: “Count(typei)” is not defined and lacks antecedent basis.
                    Claim 6 line 8: “W” is not defined and lacks antecedent basis.
c)  Claim 7 line 4: “CANTestEntropy” is not defined and lacks antecedent basis.
      Claim 7 line 4: “CANThresh” is not defined and lacks antecedent basis. 
      Claim 7 lines 5 and 6: “W/2” is not defined and lacks antecedent basis. 
      Claim 7 line 7: “EtherTestEntropy” is not defined and lacks antecedent basis.

      Claim 7 lines 8 and 9: “W/2” is not defined and lacks antecedent basis. 
d)  Claim 8 line 3:  “an in-vehicle network” should be changed to --the in-vehicle network--.
      Claim 8 lines 4-5:  “an in-vehicle network” should be changed to --the in-vehicle network--.
      Claim 8 line 6” “the random variable” lacks antecedent basis.
e)  Claim 13 line 5: “Count(idi)” is not defined and lacks antecedent basis.
     Claim 13 line 5: “W” is not defined and lacks antecedent basis.
     Claim 13 line 8: “Count(typei)” is not defined and lacks antecedent basis.
                    Claim 13 line 8: “W” is not defined and lacks antecedent basis.
f)  Claim 14 line 4: “CANTestEntropy” is not defined and lacks antecedent basis.
      Claim 14 line 4: “CANThresh” is not defined and lacks antecedent basis. 
      Claim 14 lines 5 and 6: “W/2” is not defined and lacks antecedent basis. 
      Claim 14 line 7: “EtherTestEntropy” is not defined and lacks antecedent basis.
      Claim 14 line 7: “EtherThresh” is not defined and lacks antecedent basis. 
      Claim 14 lines 8 and 9: “W/2” is not defined and lacks antecedent basis. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20200053104 to El Moussa et al in view U.S. Publication No. 20150148040 Ehrlich et al in view of U.S. .  
El Moussa et al et al disclose a method (performed by malicious encrypted traffic detector 200) for detecting and defending against abnormal traffic of an in-vehicle network (network 202, which can be a vehicle network; Section 0052) based on information entropy …; when there is abnormal traffic on an in-vehicle network, entropy is changed (estimated measure of entropy changes to become similar to the reference measure of entropy), resulting in a sharp decrease in a value of information entropy (estimated measured of entropy deviates from the reference measure of entropy by a value below the midpoint in a linear range of entropy measures, which represents a decrease in entropy below the midpoint in a linear range of entropy measures; refer also to the Nucci rejection below); and a threshold is set to determine whether the information entropy is within a reasonable range (reference measure of entropy 209 can define a midpoint in a linear range (claimed “threshold”) of entropy measures deviating by a predetermined extent above and below the midpoint, or the reference measure of entropy 209 can be a range of reference entropy measures (claimed “threshold”)), thereby implementing abnormality detection for network traffic (detection of malicious traffic).  Entropy comparator 206 receives an estimated measure of entropy from estimator 204 for comparison with a reference measure of entropy 209 in data store 208.  The reference measure of entropy 209 is a measure of entropy for a portion of network traffic of a malicious encrypted network connection, and is determined through observation of malicious network traffic.  Entropy comparator 206 compares an estimated measure of entropy from the estimator 204 with the reference measure of entropy 209 for malicious encrypted traffic.  If the estimated measure of entropy for traffic communicated via computer network 202 is sufficiently similar to the reference measure of entropy 209, comparator 206 outputs a positive identification of malicious traffic on computer network 202 (claimed “when there is abnormal traffic on an in-vehicle network, entropy is changed”; since the estimated measured of entropy changes to become similar to the entropy is changed, resulting in a sharp decrease in a value of information entropy”; since the estimated measured of entropy deviates from the reference measure of entropy by a value below the midpoint in a linear range of entropy measures, which represents a decrease in entropy below the midpoint in a linear range of entropy measures).  Or, for example, the reference measure of entropy 209 can be a range of reference entropy measures (claimed “threshold”).  When malicious traffic is detected, protective and/or remedial measures are taken.  Refer to Sections 0051-0160.
El Moussa et al do not disclose a method for detecting and defending against abnormal traffic of an in-vehicle network based on information entropy, wherein different objects are used as discrete random variables for traffic of a CAN bus and an in-vehicle Ethernet; when there is abnormal traffic on an in-vehicle network, probability distribution of the random variable is changed…
  Ehrlich et al disclose in Figures 8-11 and Sections 0071, 0072, and 0141-0166 a system that determines an entropy calculated on the probability distribution of the failures of the outgoing handovers (claimed “different objects are used as discrete random variables for traffic” and “probability distribution of the random variable is changed”) and compares the entropy to a threshold to determine anomalous conditions; Sections 0052, 0155, and 0166 disclose the system can be applied to a CAN bus 118 in an Ethernet system (claimed “wherein different objects are used as discrete random variables for traffic of a CAN bus and an in-vehicle Ethernet”).  Ditty et al disclose in Sections 0122, 0348, 0404, and 0614 wherein entropy is measured in a vehicle including a CAN bus and an Ethernet in the vehicle (claimed “traffic of a CAN bus and an in-vehicle Ethernet”).  Al Faruque et al also disclose in Sections wherein different objects are used as discrete random variables for traffic…; … probability distribution of the random variable is changed”).  
By applying Ehrlich et al and Ditty et al to El Moussa et al:  the vehicle system of El Moussa et al can include a CAN bus and in-vehicle Ethernet, since Ehrlich et al, Ditty et al, and El Moussa et al all disclose similar vehicular systems that determine entropy.  By applying Ehrlich et al and Al Faruque et al to El Moussa et al:  the vehicle system of El Moussa et al determines if entropy has changed to detect network abnormalities; entropy is calculated by using the probability distribution of random variables as disclosed by Ehrlich et al and Al Faruque et al, so El Moussa et al can determine if the probability distribution of random variables has changed to detect network abnormalities.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a method for detecting and defending against abnormal traffic of an in-vehicle network based on information entropy, wherein different objects are used as discrete random variables for traffic of a CAN bus and an in-vehicle Ethernet; when there is abnormal traffic on an in-vehicle network, probability distribution of the random variable is changed… One would have been motivated to do so since vehicle systems include a CAN bus and in-vehicle Ethernet and since the probability distribution of random variables can be used to determine entropy. 
El Moussa et al also do not specifically disclose … when there is abnormal traffic on an in-vehicle network, probability distribution of the random variable is changed, resulting in a sharp decrease in a value of information entropy…
Nucci et al disclose in Column 8 lines 28-46 and Column 13 lines 28-51 wherein the system detect the cause of a decrease in entropy and identifies the elements contributing the most to the decrease in entropy, since a decrease in entropy represents abnormal system conditions.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to resulting in a sharp decrease in a value of information entropy… One would have been motivated to do so since a decrease in entropy represents abnormal system conditions.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20200053104 to El Moussa et al in view U.S. Publication No. 20150148040 Ehrlich et al in view of U.S. Publication No. 20190258251 to Ditty et al in view of U.S. Publication No. 20190230113 to Al Faruque et al in view of U.S. Patent No. 7712134 to Nucci et al, and in further view of U.S. Publication No. 20170195090 to Boidol et al.
El Moussa et al et al disclose a system (malicious encrypted traffic detector 200) for detecting and defending against abnormal traffic of an in-vehicle network (network 202, which can be a vehicle network; Section 0052) based on information entropy, wherein a method for detecting and defending against abnormal traffic of an in-vehicle network based on information entropy is used, …; when there is abnormal traffic on an in-vehicle network, entropy is changed (estimated measure of entropy changes to become similar to the reference measure of entropy), resulting in a sharp decrease in a value of information entropy (estimated measured of entropy deviates from the reference measure of entropy by a value below the midpoint in a linear range of entropy measures, which represents a decrease in entropy below the midpoint in a linear range of entropy measures; refer also to the Nucci rejection below); and a threshold is set to determine whether the information entropy is within a reasonable range (reference measure of entropy 209 can define a midpoint in a linear range (claimed “threshold”) of entropy measures deviating by a predetermined extent above and below the midpoint, or the reference measure of entropy 209 can be a range of reference entropy measures (claimed “threshold”)), thereby implementing abnormality detection for network traffic (detection of malicious traffic).  Entropy comparator 206 receives an estimated measure of entropy from estimator 204 for comparison with a reference measure of entropy 209 in data store 208.  The reference measure of entropy 209 is a entropy is changed”; since the estimated measured of entropy changes to become similar to the reference measure of entropy, which indicates malicious traffic).  The sufficiency of the similarity in the entropy measures is obtained by allowing for a degree of deviation from a predetermined level of acceptable deviation; for example, the reference measure of entropy 209 can define a midpoint in a linear range of entropy measures (claimed “threshold”) deviating by a predetermined extent above and below the midpoint (claimed “when there is abnormal traffic on an in-vehicle network, entropy is changed, resulting in a sharp decrease in a value of information entropy”; since the estimated measured of entropy deviates from the reference measure of entropy by a value below the midpoint in a linear range of entropy measures, which represents a decrease in entropy below the midpoint in a linear range of entropy measures).  Or, for example, the reference measure of entropy 209 can be a range of reference entropy measures (claimed “threshold”).  When malicious traffic is detected, protective and/or remedial measures are taken.  
And the system comprises:
A traffic collection module (entropy estimator 204), configured to add traffic of an in-vehicle network to a … window.  A plurality of windows are defined, wherein each window defines a different subset of network traffic; each window can be defined by way of a start point and an end point, each of the start and end points indicating a location in network traffic; Sections 0076-0078, 0082-0084, and 
A traffic analysis module (entropy comparator 206), configured to calculate information entropy in the … window.  Entropy comparator 206 receives the estimated measure of entropy of the window of network traffic from estimator 204 for comparison with a reference measure of entropy 209 in data store 208.  Refer to Sections 0051-0160.
El Moussa et al do not disclose … a method for detecting and defending against abnormal traffic of an in-vehicle network based on information entropy is used, wherein different objects are used as discrete random variables for traffic of a CAN bus and an in-vehicle Ethernet; when there is abnormal traffic on an in-vehicle network, probability distribution of the random variable is changed…
  Ehrlich et al disclose in Figures 8-11 and Sections 0071, 0072, and 0141-0166 a system that determines an entropy calculated on the probability distribution of the failures of the outgoing handovers (claimed “different objects are used as discrete random variables for traffic” and “probability distribution of the random variable is changed”) and compares the entropy to a threshold to determine anomalous conditions; Sections 0052, 0155, and 0166 disclose the system can be applied to a CAN bus 118 in an Ethernet system (claimed “wherein different objects are used as discrete random variables for traffic of a CAN bus and an in-vehicle Ethernet”).  Ditty et al disclose in Sections 0122, 0348, 0404, and 0614 wherein entropy is measured in a vehicle including a CAN bus and an Ethernet in the vehicle (claimed “traffic of a CAN bus and an in-vehicle Ethernet”).  Al Faruque et al also disclose in Sections 0085-0086 that the entropy of a discrete random variable A is calculated using the probability distribution function ƒ(a) of discrete random variable A (claimed “wherein different objects are used as discrete random variables for traffic…; … probability distribution of the random variable is changed”).  
By applying Ehrlich et al and Ditty et al to El Moussa et al:  the vehicle system of El Moussa et al can include a CAN bus and in-vehicle Ethernet, since Ehrlich et al, Ditty et al, and El Moussa et al all disclose , wherein different objects are used as discrete random variables for traffic of a CAN bus and an in-vehicle Ethernet; when there is abnormal traffic on an in-vehicle network, probability distribution of the random variable is changed… One would have been motivated to do so since vehicle systems include a CAN bus and in-vehicle Ethernet and since the probability distribution of random variables can be used to determine entropy. 
El Moussa et al also do not specifically disclose … when there is abnormal traffic on an in-vehicle network, probability distribution of the random variable is changed, resulting in a sharp decrease in a value of information entropy…
Nucci et al disclose in Column 8 lines 28-46 and Column 13 lines 28-51 wherein the system detect the cause of a decrease in entropy and identifies the elements contributing the most to the decrease in entropy, since a decrease in entropy represents abnormal system conditions.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include … when there is abnormal traffic on an in-vehicle network, probability distribution of the random variable is changed, resulting in a sharp decrease in a value of information entropy… One would have been motivated to do so since a decrease in entropy represents abnormal system conditions.  
sliding window; and a traffic analysis module, configured to calculate information entropy in the sliding window.
Boidol et al disclose in Sections 0007, 0027, and 0094 wherein the entropy of data blocks is calculated over a sliding window.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a traffic collection module, configured to add traffic of an in-vehicle network to a sliding window; and a traffic analysis module, configured to calculate information entropy in the sliding window.  One would have been motivated to do so since a sliding window can be used to calculate entropy.
Claims 2 and 9 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20200053104 to El Moussa et al in view U.S. Publication No. 20150148040 Ehrlich et al in view of U.S. Publication No. 20190258251 to Ditty et al in view of U.S. Publication No. 20190230113 to Al Faruque et al in view of U.S. Patent No. 7712134 to Nucci et al in view of U.S. Publication No. 20170195090 to Boidol et al, and in further view of U.S. Publication No. 20180189587 Mandal et al.
Referring to claim 2, El Moussa et al disclose comprising the following steps:
Step 1: setting a … window.  A plurality of windows are defined, wherein each window defines a different subset of network traffic; each window can be defined by way of a start point and an end point, each of the start and end points indicating a location in network traffic; Sections 0076-0078, 0082-0084, and 0096-0103.  Entropy estimator 204 collects network traffic in a window and estimates the entropy of the collected network traffic in the window.  
Step 2: setting the threshold (reference measure of entropy 209 can define a midpoint in a linear range (claimed “threshold”) of entropy measures deviating by a predetermined extent above and below the midpoint, or the reference measure of entropy 209 can be a range of reference entropy measures (claimed “threshold”)).  The sufficiency of the similarity in the entropy measures is obtained 
Step 3: collecting and processing traffic.  Entropy estimator 204 collects network traffic in a window and estimates the entropy of the collected network traffic in the window.  
Step 4: calculating the information entropy in the … window … Entropy estimator 204 collects network traffic in a window and estimates the entropy of the collected network traffic in the window.  
Step 5: detecting the traffic of … the in-vehicle network based on the threshold.  Entropy comparator 206 receives an estimated measure of entropy from estimator 204 for comparison with a reference measure of entropy 209 in data store 208.  The reference measure of entropy 209 is a measure of entropy for a portion of network traffic of a malicious encrypted network connection, and is determined through observation of malicious network traffic.  Entropy comparator 206 compares an estimated measure of entropy from the estimator 204 with the reference measure of entropy 209 for malicious encrypted traffic.  If the estimated measure of entropy for traffic communicated via computer network 202 is sufficiently similar to the reference measure of entropy 209, comparator 206 outputs a positive identification of malicious traffic on computer network 202.  When malicious traffic is detected, protective and/or remedial measures are taken.  Refer to Sections 0051-0160.
El Moussa et al do not disclose detecting the traffic of the CAN bus and the in-vehicle Ethernet based on the threshold.  Refer to the Ehrlich et al and Ditty et al rejection of claim 1.
El Moussa et al also do not disclose step 1: setting a sliding window; …, step 4: calculating the information entropy in the sliding window … 
sliding window; …, step 4: calculating the information entropy in the sliding window …  One would have been motivated to do so since a sliding window can be used to calculate entropy.
El Moussa et al also do not disclose step 4: calculating the information entropy in the sliding window when the window is full.
Mandal et al disclose in Figures 4 and Section 0157 wherein the system determines if a sliding window is full.  If the sliding window is full, feature detection can be performed on the data in the sliding window.  If the sliding window is not full, more data can be read into the sliding window.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include step 4: calculating the information entropy in the sliding window when the window is full.  One would have been motivated to do so to determine parameters, which can include entropy, of the data in the sliding window when the sliding window is full, thereby ensuring that all data in the window is analyzed.
Referring to claim 9, El Moussa et al disclose comprising the following steps:
Step 1: setting a … window.  A plurality of windows are defined, wherein each window defines a different subset of network traffic; each window can be defined by way of a start point and an end point, each of the start and end points indicating a location in network traffic; Sections 0076-0078, 0082-0084, and 0096-0103.  Entropy estimator 204 collects network traffic in a window and estimates the entropy of the collected network traffic in the window.  
Step 2: setting the threshold (reference measure of entropy 209 can define a midpoint in a linear range (claimed “threshold”) of entropy measures deviating by a predetermined extent above and below the midpoint, or the reference measure of entropy 209 can be a range of reference entropy 
Step 3: collecting and processing traffic.  Entropy estimator 204 collects network traffic in a window and estimates the entropy of the collected network traffic in the window.  
Step 4: calculating the information entropy in the … window …  Entropy estimator 204 collects network traffic in a window and estimates the entropy of the collected network traffic in the window.  
Step 5: detecting the traffic of … the in-vehicle network based on the threshold.  Entropy comparator 206 receives an estimated measure of entropy from estimator 204 for comparison with a reference measure of entropy 209 in data store 208.  The reference measure of entropy 209 is a measure of entropy for a portion of network traffic of a malicious encrypted network connection, and is determined through observation of malicious network traffic.  Entropy comparator 206 compares an estimated measure of entropy from the estimator 204 with the reference measure of entropy 209 for malicious encrypted traffic.  If the estimated measure of entropy for traffic communicated via computer network 202 is sufficiently similar to the reference measure of entropy 209, comparator 206 outputs a positive identification of malicious traffic on computer network 202.  When malicious traffic is detected, protective and/or remedial measures are taken.  Refer to Sections 0051-0160.
El Moussa et al do not disclose detecting the traffic of the CAN bus and the in-vehicle Ethernet based on the threshold.  Refer to the Ehrlich et al and Ditty et al rejection of claim 8.
sliding window; …, step 4: calculating the information entropy in the sliding window when the window is full.  Refer to the Boidol et al rejection of claim 8.
El Moussa et al also do not disclose step 4: calculating the information entropy in the sliding window when the window is full.
Mandal et al disclose in Figures 4 and Section 0157 wherein the system determines if a sliding window is full.  If the sliding window is full, feature detection can be performed on the data in the sliding window.  If the sliding window is not full, more data can be read into the sliding window.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include step 4: calculating the information entropy in the sliding window when the window is full.  One would have been motivated to do so to determine parameters, which can include entropy, of the data in the sliding window when the sliding window is full, thereby ensuring that all data in the window is analyzed.
Allowable Subject Matter
Claims 3-5 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2016/0018345 to Park et al disclose in Figures 1-10 a method detecting an abnormal state of a battery: an entropy calculator is configured to calculate an information entropy based on battery estimation information and battery measurement information; the battery estimation information corresponds to an output required from the battery, and the battery measurement 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
December 23, 2021